Filed by NBT Bancorp Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company:Hampshire First Bank SEC File No. 0-14703 1 NBT Bank Overview NBT Bank Overview November 21,2011 2 Who are we? 3 •Established in 1856 •Assets of $5.5 Billion –Among the 100 largest banks in the U.S. –1,660 Employees •1,365 in New York •249 in Pennsylvania •23 in Vermont •21 in Massachusetts •One each in Kentucky and Nebraska •128 Branches –86 in New York –35 in Pennsylvania –3 in Vermont –4 in Massachusetts •165 ATMs NBT Bancorp at a Glance 4 Where are we? 5 Locations 6 Vermont Regional Headquarters 7 Berkshire County Branch Acquisition 8 What are we about? 9 Strategic Vision NBT Bancorp Inc. will strive to remain an independent community-oriented financial service provider positioned to take advantage of strategic growth opportunities. Stockholder value will be enhanced by profitably serving our markets and by offering our customers products and services that satisfy their changing needs while building customer loyalty through responsive and superior customer service. We will cultivate a positive working environment that promotes pride and teamwork while recognizing achievement. The company will reward employees who think like owners and exhibit the initiative necessary to ensure our growth and continued success. 10 Strategic Roadmap Vision Values Strategic Focus Areas Budget Incentive Plan Business Plan Performance Management Processes 11 NBT Bancorp Culture Survey Results This company cares a great deal about customer satisfaction. I am proud to work for this company. I understand the relationship between my job and the company’s direction and goals. % Favorable Responses 12 How are we doing? 13 Our Peer Group NAME HQ CITY STATE TICKER Berkshire Hills Bancorp, Inc. Pittsfield MA BHLB Community Bank System, Inc. Dewitt NY CBU First Commonwealth Financial Corporation Indiana PA FCF F.N.B. Corporation Hermitage PA FNB National Penn Bancshares, Inc. Boyertown PA NPBC Northwest Bancorp, Inc. Warren PA NWBI Provident New York Bancorp Montebello NY PBNY S&T Bancorp, Inc. Indiana PA STBA Susquehanna Bancshares Lititz PA SUSQ Tompkins Financial Corporation Ithaca NY TMP TrustCo Bank Corp NY Glenville NY TRST 14 Net Interest Margin Peer Group Comparison Quarter Ended September 30, 2011 Source: Peer Press Releases 15 Return on Average Assets Peer Group Comparison Quarter Ended September 30, 2011 Source: Peer Press Releases 16 Return on Average Equity Peer Group Comparison Quarter Ended September 30, 2011 Source: Peer Press Releases 17 Allowance/Nonperforming Loans Peer Group Comparison Quarter Ended September 30, 2011 Source: Peer Press Releases 18 Loan Loss Reserve/Gross Loans Peer Group Comparison Quarter Ended September 30, 2011 Source: Peer Press Releases 19 Nonperforming Loans/Loans Peer Group Comparison Quarter Ended September 30, 2011 Source: Peer Press Releases 20 Relative Average Ranking Quarter Ended September 30, 2011 Calculated using source data fromPeer Press Releases Ratios Relative Peer Ranking Return on Average Equity 1 Return on Average Assets 4 Net Interest Margin 1 Allowance for Loan and Leases to Total Loans 4 Nonperforming Loans to Total Loans 3 Allowance for Loan and Leases to Nonperforming Loans 3 NBTB Average Ranking 21 Relative Average Ranking Quarter Ended September 30, 2011 Calculated using source data fromPeer Press Releases 2 4 6 8 10 12 22 23 ABA Banking Journal 24 First in Customer Satisfaction According to research conducted by the American Customer Satisfaction Index™ (ACSI) during the third quarter of 2010,we scored the highest rating in customer satisfaction versus the largest U.S. retail banks. 25 Three-Year Comparative Returns For the period from September 30, 2008 to September 30, 2011 Source: Bloomberg 26 Ten-Year Comparative Returns For the period from September 30, 2001 to September 30, 2011 Source: Bloomberg 27 How do we do this? 28 1) Employees 2) Customers 29 30 31 Hampshire First Bank & NBT •Strong, shared commitment to: –Community banking –Exceptional customer service •HFB will gain access to additional resources and continued ability to leverage local knowledge and decision making in its market area •Extension of NBT Bank’s footprint to New Hampshire fits well with recent strategic growth in New England: –Organic expansion in northwestern Vermont –Acquisition of four new branches last month in Berkshire County, Massachusetts 32 Merger/Conversion Process •Next Steps –Gain additional understanding of HFB •Organization •Staff •Markets –Conversion team formation and kickoff –Communications •Employees (regular “Merger Update” newsletter) •Customers –Approval by regulators and HFB stockholders 33 Questions
